DETAILED ACTION
Claims 1-25 are pending. 
Priority: Aug. 21, 2020 
Assignee: Micron Technology

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive regarding claims 1-9, 18-22. The device has a non-volatile memory (NVM) array  that includes single-level cell (SLC) elements and multi-level cell (MLC) elements. A processor is configured to perform a coupled SLC/MLC write to write data to selected SLC elements and to write the same data in parallel to a selected MLC element. The data written to the selected MLC element is correct is determined. The data in the selected SLC elements for overwrite is released in response to a determination that the data written to the selected MLC element is correct. The processor is configured to determine whether the data written to the selected MLC element is correct using write verification. 
Applicant’s arguments, see Remarks, filed 10/17/2022, with respect to claim 10-17, 23-25 have been fully considered and are persuasive.  The rejections concerning these claims have been withdrawn. 

Allowable Subject Matter
Claims 10-17 and claims 23-25 are allowed. The following is an examiner’s statement of reasons for allowance. Claims 10 and 23 each contain the following limitations that distinguish from the prior art: 
“…transmit, to a memory device, a read command to retrieve a first set of data [[from]] stored in the memory device using one or more memory cells that are each configured to store a first quantity of two or more bits; receive, from the memory device, the first set of data based at least in part on transmitting the read command; extract a second set of data from the first set of data, the second set of data comprising a second quantity of bits associated with each memory cell that is less than the first quantity of two or more bits included in the first set of data; and validate, using the second set of data, a first portion of the first set of data that remains after the second set of data was extracted…”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 18-20, 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eliash et al.(20210303203).

As per claim 1, Eliash discloses:
A non-transitory computer-readable medium storing code comprising instructions executable by a processor to:
 identify a first set of data to store in a memory device using one or more memory cells that are each configured to store a first quantity of two or more bits(Eliash, [0038 -- SLC/MLC write data input component 210 that includes circuitry configured to receive data from the SSD controller for storage in the NVM arrays 202, along with both an SLC address and a MLC address for writing the data], [Fig. 3 contains similar features]);
 identify that the first set of data is configured to cause each memory cell associated with the first set of data to store a second quantity of bits that is less than the first quantity of two or more bits based at least in part on identifying the first set of data(Eliash, [0041 -- At block 304, the NVM array decodes the addresses and selects one or more SLC blocks and one or more TLC blocks for the coupled SLC/TLC write based on the input addresses, such as by selecting three SLC wordlines and one TLC wordline for each wordline of data to be stored.]); 
generate a second set of data for storing with the first set of data in the one or more memory cells based at least in part on identifying that the first set of data is configured to cause each memory cell associated with the first set of data to store the second quantity of bits that is less than the first quantity of two or more bits(Eliash, [0038 -- A coupled SLC/MLC write component 214 includes circuitry configured to write (program) the data in parallel to both the selected SLC blocks and the selected MLC blocks.]); 
and transmit, to the memory device, a write command that comprises the first set of data and the second set of data(Eliash, [0041 -- At block 306, the NVM array programs (writes) the data in parallel to both the selected SLC blocks and the selected TLC blocks]).

As per claim 2, the rejection of claim 1 is incorporated, however Eliash discloses:
wherein the 2first set of data and the second set of data are configured to cause the first quantity of bits to 3be stored in each memory cell(Eliash, [0041 --  At block 306, the NVM array programs (writes) the data in parallel to both the selected SLC blocks and the selected TLC blocks. At block 308, the NVM die applies write verification pulses to the TLC data to verify successful storage of the TLC data by, for example, measuring the FBC for the stored TLC data and comparing the FBC against an error detection threshold.]).

As per claim 3, the rejection of claim 1 is incorporated, however Eliash discloses:
duplicate a portion of the first set of data, wherein generating the second set of data is based at least in part on duplicating the portion of the first set of data(Eliash, [0056 -- for performing a coupled SLC/MLC write to write the data to selected SLC elements and to write the same data in parallel to a selected MLC element;]).

As per claim 5, the rejection of claim 1 is incorporated, however Eliash discloses:
each of the one or more memory cells are configured to store data associated with a plurality of pages(Eliash, [0047 -- The coupled TLC/SLC write may use information from QPW (or other suitable circuits or procedures) to detect or determine when to trigger a programming pulse using the common charge pump so that the pulse can be delivered just before the data would otherwise be lost using a high voltage level. That is, when implementing the coupled SLC/MLC write while employing QPW, the selection of parallel blocks is timed to occur only at a specific time for each of a pair of pages.]);
 and each [hit]bit of the first quantity of bits is associated with one page of the plurality of pages(Eliash, [0061 -- The physical memory array 1104 may represent one or more NAND blocks or pages including SLC blocks or wordlines 1106 and MLC blocks or wordlines 1108 (such as TLC or QLC blocks).]).

As per claim 6, the rejection of claim 5 is incorporated, however Eliash discloses:
 the first set of data is associated with one or more pages of the plurality of pages(Eliash, [0061 -- The physical memory array 1104 may represent one or more NAND blocks or pages including SLC blocks or wordlines 1106 and MLC blocks or wordlines 1108 (such as TLC or QLC blocks).]); 
and the second set of data is associated with at least one page of the plurality of pages that is different than the one or more pages associated with the first set of data(Eliash, [0038 -- An address decoder 212 includes circuitry configured to select one or more SLC blocks within SLC blocks 206 and one or more MLC blocks within MLC blocks 208 for the coupled SLC/MLC write based on the input addresses. Note that for a TLC example, since a single TLC block stores three times the data as a single SLC block, three SLC blocks are selected for each TLC block to store the data]).

As per claim 7, the rejection of claim 1 is incorporated, however Eliash discloses:
duplicate each bit of the first set of data that is associated with a first page of a plurality of pages to generate a first portion of the second set of data that is associated with a second page of the plurality of pages, wherein the second page is different from the first page(Eliash, [0041 --  At block 306, the NVM array programs (writes) the data in parallel to both the selected SLC blocks and the selected TLC blocks. At block 308, the NVM die applies write verification pulses to the TLC data to verify successful storage of the TLC data by, for example, measuring the FBC for the stored TLC data and comparing the FBC against an error detection threshold. ]).

As per claim 8, the rejection of claim 7 is incorporated, however Eliash discloses:
duplicate each bit of the first set of data associated with a third page of the plurality of pages to generate a second portion of the second set of data associated with a fourth page of the plurality of pages, wherein the third page is different from the first page, the second page, and the fourth page(Eliash, [0041 -- At block 304, the NVM array decodes the addresses and selects one or more SLC blocks and one or more TLC blocks for the coupled SLC/TLC write based on the input addresses, such as by selecting three SLC wordlines and one TLC wordline for each wordline of data to be stored.]).

As per claim 9, the rejection of claim 7 is incorporated, however Eliash discloses:
duplicate each bit of the first set of data associated with the first page of the plurality of pages to generate a second portion of the second set of data associated with a third page of the plurality of pages, wherein the third page is different from the first page and the second page(Eliash, [0041 -- At block 304, the NVM array decodes the addresses and selects one or more SLC blocks and one or more TLC blocks for the coupled SLC/TLC write based on the input addresses, such as by selecting three SLC wordlines and one TLC wordline for each wordline of data to be stored.]).



Claim 18 is similar to claim 1, and therefore the same rejections are incorporated.

Claim 19 is similar to claim 2, and therefore the same rejections are incorporated.

Claim 20 is similar to claim 3, and therefore the same rejections are incorporated.

Claim 22 is similar to claim 5, and therefore the same rejections are incorporated.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eliash et al.(20210303203), and further in view of Thatcher et al.(20100235715).

As per claim 4, the rejection of claim 3 is incorporated, however Eliash does not explicitly disclose the following, however Thatcher discloses:
invert one or more bits of the duplicated portion of the first set of data to generate one or more bits of the second set of data based at least in part on a grey coding configuration of the first quantity of bits capable of being stored in each memory cell(Thatcher, [0017 -- The method may include flipping the data bit in the multi-level memory cell if the audit bit in the multi-level memory cell does not match the expected value of the audit bit, and thereafter rechecking the ECC chunk.], [0035 --  The number of discrete levels that can be accurately determined is dependent upon the total number of electrons that can be stored, and the maximum variation in number of electrons that can be controlled. In today's MLC devices, there are typically four levels, representing two bits of information. The encoding of these levels to the bit values they represent may use a "Gray Code" or other encoding mechanisms.]);
Therefore it would have been obvious to a person of ordinary skill at filing to incorporate the features of Thatcher into the system of Eliash for the benefit of improving the performance of the solid-state storage device by reducing the transfer time of the bit pair to the storage device. The method allows improving the quality and audit-ability of the data in the cells.

Claim 21 is similar to claim 4, and therefore the same rejections are incorporated.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132